DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 3, 7 and 12 have been amended.
Claims 2, 4-6, 8-11 and 13-20 have been previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the obstructive element being configure to block the return optical signal at least partially without clarifying how to produce a system in which the obstructive element “at least partially” blocks the optical signal. Therefore claim 1, and claims 2-12, are rejected under 35 U.S.C. 112(b). Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: In regards to claim 13, the prior art Frisken et al.(US 2016/0345820) teaches an optical apparatus that generates measurement of optical signals (0026 line 1 - 0029 line 7). However, the prior art Frisken et al. fails to teach transmitting, through an optical aperture, a directed optical signal to a field; receiving, through the optical aperture, a return optical signal based on the directed optical signal; generating a measurement by comparing an attribute of the return optical signal to a predefined threshold; and controlling an obstructive element to move into or out of a path of the return optical signal based on the measurement, the obstructive element to block at least a portion of the return optical signal from reaching a focal plane. Therefore claims 13-20 are indicated as allowable.

Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive. 
In regards to the 35 U.S.C. 112(b) rejection of claims 1-12 the applicant requests withdrawal of the rejection in view of the amendments to claim 1. However, the amended claim language recited in claim 1 remains indefinite and does not clearly define the structure of an obstructive element that at least partially blocks the optical signal. Therefore the 35 U.S.C. 112(b) rejection of claims 1-12 has been maintained.
The nonstatutory double patenting rejection of claims 1-20 has been withdrawn due to the terminal disclaimer filed and approved on 10/26/22.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649